       Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 1 of 20 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

                                    CASE NO.:

ARINIUSKA BRAVO

       Plaintiff,
v.


FANATICS RETAIL GROUP
FULFILLMENT, LLC,

      Defendant,
_________________________/

                                   COMPLAINT

       Comes Now the Plaintiff, Ariniuska Bravo, by and through the undersigned

counsel, and hereby sues Defendant Fanatics Retail Group Fulfillment, LLC, and

alleges:

                                    Introduction

       This is an action for equitable and monetary relief brought by Plaintiff to

readdress the violations of Plaintiff's rights pursuant to the Family Medical Leave

Act (hereinafter "FMLA"), 29 USC. Section 2612 (a)(1), and the anti-retaliatory

provisions found in Section 2615 (a)(1) and (2), and (b) (1).

                          Jurisdiction Venues and Parties

     1. This is an action for damages which amount exceeds Fifteen Thousand


                                     Page 1 of 20
  Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 2 of 20 PageID 2




   Dollars ($15,000.00) exclusive of interest, attorney's fees, and costs.

2. Plaintiff Ariniuska Bravo is a resident of Hillsborough County, Florida,

   within the jurisdiction of this Honorable Court.         Plaintiff is a covered

   employee for purposes of the FMLA.

3. Defendant Fanatics Retail Group Fulfillment, LLC (from now on Fanatics,

   or Defendant) is a Florida corporation with a business in Tampa,

   Hillsborough County, Florida. Defendant Fanatics was and is engaged in

   interstate commerce.

4. The venue of this action is properly placed in the Middle District of Florida,

   Tampa Division, pursuant to 28 USC §1391(b), since the employment

   practices hereafter alleged to be unlawful were committed in Hillsborough

   County, within the jurisdiction of this Honorable Court.

                     Allegations Common to all Counts

5. Plaintiff Ariniuska Bravo is a 42-year-old qualified female member of the

   protected class within the purview of 29 USC Section 2601, The Family &

   Medical Leave Act, employed by Defendant. Accordingly, Plaintiff is a

   covered employee within the meaning of the FMLA.

6. Defendant Fanatics is a manufacturer and distributor of specialty sports

   supplies and sports apparel. Defendant has facilities located at 4408 W

   Linebaugh AVE, Tampa, Florida 33624, where Plaintiff worked.


                                  Page 2 of 20
  Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 3 of 20 PageID 3




7. Defendant Fanatics is engaged in an industry affecting commerce,

   employing 50 or more employees for each working day during each of 20 or

   more calendar workweeks in the current or preceding calendar year.

   Accordingly, Defendant is a covered employer within the meaning of the

   FMLA.

8. Defendant     Fanatics    employed     Plaintiff   Ariniuska    Bravo    from

   approximately September 15, 2015, to April 26, 2021, or more than 5 years

   plus 7 months.

9. Plaintiff was hired as a full-time printing machine operator, working 40

   hours or more. At the time of her termination, Plaintiff's wage rate was

   $16.97 an hour.

10. Throughout her employment with Defendant, Plaintiff performed her

   duties in an exemplary fashion. Plaintiff possessed all the required skills,

   training, and qualifications for the job in question and performed her duties

   without significant issue or controversy.

11. On or around December 29, 2020, Plaintiff left for a two-week vacation.

   Plaintiff was supposed to return to work on Monday, January 11, 2021.

12. Plaintiff traveled to Cuba to bring some help to her ailing parents. Plaintiff

   took her 14-year-old daughter with her.




                                 Page 3 of 20
  Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 4 of 20 PageID 4




13. While in Cuba, Plaintiff's minor daughter, who suffers from a respiratory

   condition, contracted the COVID-19 virus. Plaintiff's daughter got very sick

   and was hospitalized from January 07, 2021, to January 14, 2021. Plaintiff

   stayed at the hospital taking care of her daughter.

14. Plaintiff made multiple attempts to inform her Employer about her

   impossibility to return to work as scheduled. Unfortunately, due to her

   difficult situation and the poor communications on the Island, Plaintiff

   could not contact her employers.

15. However, on or about January 11, 2021, Plaintiff's sister, Ms. Ida Bell,

   informed H.R. Pilar Binda that Plaintiff's daughter was hospitalized in Cuba

   and that Plaintiff could not return on time.

16. In addition, Plaintiff's fiancé, Mr. Jorge Nunez, went to talk to Plaintiff's

   supervisor Luis Louis and explained to him Plaintiff's difficult situation. The

   supervisor instructed Mr. Jorge Nunez to talk to H.R. Pilar Binda and

   CIGNA.

17. On or about January 11, 2021, Mr. Jorge Nunez also called H.R. Pilar Binda

   and explained to her that Plaintiff's daughter was hospitalized in Cuba and

   Plaintiff could not return,

18. H.R. Pilar Binda answered Plaintiff's fiancé, Mr. Jorge Nunez, that

   Defendant could not talk to him, that Plaintiff had to contact Defendant


                                 Page 4 of 20
  Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 5 of 20 PageID 5




   personally, and also that Plaintiff had to call third Party Administrator

   (TPA) CIGNA personally. Mr. Jorge Nunez told H.R. Pilar Binda that

   Plaintiff could not call from Cuba because the calls did not go through and

   that Plaintiff could not send or receive e-mails because there is no internet

   service.

19. Therefore, on or about January 11, 2021, Defendant was notified that

   Plaintiff needed an FMLA leave to care for a qualified family member (her

   daughter) affected by a serious health condition.

20. On or about January 13, 2021, Plaintiff through her sister Ms. Ida Bell

   submitted her request for a FMLA leave of absence timely. At that time,

   Plaintiff attached a copy of her daughter's COVID-19 positive test.

21. Plaintiff was prevented from leaving Cuba not only because she had to take

   care of her sick daughter but also because the government restricted

   international flights.

22. On or about January 29, 2021, Plaintiff was able to come back to the United

   States in a humanitarian flight.

23. Upon her return, Plaintiff immediately contacted her superiors. Plaintiff

   texted her supervisor, Mr. Luis Louis informing him that she was back.

   Plaintiff also texted H.R. Pilar Binda requesting to talk to her.




                                  Page 5 of 20
   Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 6 of 20 PageID 6




24. On Monday, February 01, 2021, Plaintiff asked her supervisor, Mr. Luis

   Louis, about her employment status. Mr. Luis Louis instructed Plaintiff to

   talk to H.R. Pilar Binda. Plaintiff tried to contact H.R. Pilar Binda, but she

   was unable to get in touch with her. Thus, Plaintiff e-mailed H.R. Pilar

   Binda.

25. On the same date, Plaintiff also contacted TPA CIGNA, and she learned that

   her request for an FMLA leave of absence for a family member's health

   condition had been denied because the supporting documentation was in

   Spanish. As a result, Plaintiff was ordered to present a new request with

   health certificates from Cuba translated into English.

26. Plaintiff   resubmitted her application together with the required

   documentation and translations. Plaintiff was told that she had to wait for

   the answer.

27. On or about February 11, 2021, Cigna approved Plaintiff's leave from

   January 11, 2021, to January 20, 2021. Nevertheless, Cigna denied the FMLA

   leave from January 21 to February 08, 2021, and instructed Plaintiff to

   contact H.R. Pilar Binda to discuss her return to work.

28. On or about February 15, 2021, Plaintiff e-mailed H.R. Pilar Binda requesting

   information about her employment status, trying to get back to work.




                                 Page 6 of 20
  Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 7 of 20 PageID 7




29. H.R. Pilar Binda told Plaintiff that she could not return to work until CIGNA

   authorize her return. H.R. Pilar Binda told Plaintiff: "It is out of my hands;

   it is up to CIGNA."

30. Plaintiff was very concerned about her employment, and since the day of

   her arrival, she was trying unsuccessfully to get her job back, to no avail, she

   did not get straight answers.

31. On or about April 9, 2021, Plaintiff received a request for information from

   H.R. Jessica Lawson. Plaintiff replied immediately and explained to H.R.

   Jessica Lawson the situation and detailed her multiple attempts to recover

   her employment.

32. However, on or about April 16, 2021, H.R. Jessica Lawson e-mailed Plaintiff

   a termination letter stating that because Plaintiff's FMLA absence had been

   approved only until January 20, 2021, Plaintiff was absent since January 21,

   2021. Therefore, Plaintiff's job was not protected under the FMLA leave Act.

   This letter also stated that Plaintiff had abandoned her position because she

   did not contact Fanatics. Defendant stated that after "massive research," they

   determined that Plaintiff did not contact anyone regarding her employment

   before April 09, 2021. As a result, Defendant decided to terminate Plaintiff's

   employment effective April 16, 2021.




                                   Page 7 of 20
  Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 8 of 20 PageID 8




33. This letter put an end to Plaintiff's hopes of being reinstated in her job and

   earning a living again.

34. Therefore, on or about April 16, 2021, Plaintiff was wrongfully terminated,

   and her rights under the provisions of the Family Medical Leave Act were

   violated.

35. Defendant Fanatics is subjected to the provisions of the Family and Medical

   Leave Act of 1993 (29 USC § 2601-2654), and Plaintiff was entitled to the

   FMLA leave. However, Defendant interfered with Plaintiff's protected

   rights under the FMLA. Defendant, in complete disregard of Plaintiff's

   rights under the Family Medical Leave Act, fired Plaintiff, preventing her

   from obtaining the benefits of an FMLA-protected leave and then

   continuing her job in her original position or an equivalent position.

36. Defendant willfully and wantonly denied or otherwise interfered with

   Plaintiff substantive rights under FMLA, 29 USC. Sect 2615(a)(1), (a) (2), and

   2615(b) (2) which states in pertinent part: (b) Interference with proceedings

   or inquiries........(2) It shall be unlawful for any person to discharge or in any

   other manner discriminate against any individual because such

   individual—has given, or is about to give, any information in connection

   with any inquiry or proceeding relating to any right provided under this

   subchapter."


                                  Page 8 of 20
  Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 9 of 20 PageID 9




37. As a direct and proximate cause of Defendant's willful, wanton, and

   malicious acts described above, Plaintiff has sustained damages for the loss

   of her employment, as well as the security and peace of mind it provided

   her. Plaintiff has incurred additional damages, including lost wages, pain

   and suffering, mental anguish, and other damages connected with the loss

   of her job.

38. Plaintiff seeks to recover damages pursuant to the Family Medical Leave

   Act, and any other remedy, as allowable by law.

                          COUNT I:
       VIOLATION OF FAMILY & MEDICAL LEAVE ACT OF 1993;
               INTERFERENCE WITH FMLA RIGHTS

39. Plaintiff Ariniuska Bravo re-adopts every factual allegation about the

   Family Medical Leave Act as stated in paragraphs 1-38 above as if set out in

   full herein.

40. This is an action against corporate Defendant Fanatics for damages and

   injunctive relief for violation of the Family and Medical Leave Act of 1993

   (29 USC § 2601-2654).

41. At all times relevant and material, Defendant Fanatics is an Employer under

   the FMLA, as defined in 29 USC § 2611(4). Defendant, was always pertinent

   to this Complaint, engaged in interstate commerce, and employed 50 or

   more employees within a 75 miles radius of the facility where Plaintiff


                                Page 9 of 20
 Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 10 of 20 PageID 10




   worked.

42. Plaintiff Ariniuska Bravo is a qualified female member of the protected class

   within the purview of 29 USC Section 2601, The Family & Medical Leave

   Act.

43. Defendant    Fanatics    employed      Plaintiff   Ariniuska   Bravo    from

   approximately September 15, 2015, to April 26, 2021, or more than 5 years

   plus 7 months.

44. Plaintiff was hired as a full-time printing machine operator. At the time of

   her termination, Plaintiff's wage rate was $16.97 an hour.

45. Plaintiff had worked for Fanatics for more than 1250 hours in the 12 months

   preceding her need for medical leave.

46. At all times material, Plaintiff was qualified to perform her job of printing

   machine operator within the legitimate expectations of her Employer.

47. However, on or around December 29, 2020, Plaintiff took two weeks'

   vacations and traveled to Cuba with her 14 years old daughter. While in

   Cuba, Plaintiff's daughter contracted COVID-19 and was hospitalized.

48. Plaintiff had to stay at the hospital taking care of her daughter, and she was

   unable to return to work as scheduled on January 11, 2021.

49. On or about January 29, 2021, Plaintiff returned to the United States in a

   humanitarian flight.


                                 Page 10 of 20
 Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 11 of 20 PageID 11




50. On or about January 11, 2021, Plaintiff, through family members notify her

   Employer timely and initiated her paperwork. As a result, Plaintiff timely

   submitted her request for a qualified 4 weeks of job-protected unpaid leave

   to take care of her daughter, a qualified family member with a serious health

   condition.

51. However, Defendant denied Plaintiff's request for a qualified FMLA leave

   to take care of a qualified family member.

52. Defendant approved Plaintiff's petition partially, from January 11, 2021, to

   January 20, 2021, but denied the remaining days that Plaintiff needed to take

   care of her daughter.

53. At all times, Plaintiff contacted Fanatics and CIGNA and keep in touch with

   them, trying to get back to work.

54. After Defendant's denial of Plaintiff's request for an FMLA leave, Defendant

   Fanatics and PTA CIGNA unreasonably denied Plaintiff authorization to

   return to work.

55. Nevertheless, on or about April 16, 2021, Defendant terminated Plaintiff,

   falsely alleging that Plaintiff did not contact her Employer timely, and she

   had abandoned her employment with Fanatics.




                                Page 11 of 20
 Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 12 of 20 PageID 12




56. Therefore, on about April 16, 2021, Plaintiff was wrongfully terminated, and

   her rights under the provisions of the Family Medical Leave Act were

   violated.

57. Defendant Fanatics is subjected to the provisions of the Family and Medical

   Leave Act of 1993 (29 USC § 2601-2654). Accordingly, Defendant interfered

   with Plaintiff's rights.

58. 29 US CODE § 2615 states in pertinent part:

   a) Interference with rights
   (1) Exercise of rights
   It shall be unlawful for any employer to interfere with, restrain, or deny
   the exercise of or the attempt to exercise, any right provided under this
   subchapter.
   (2) Discrimination

   It shall be unlawful for any employer to discharge or in any other manner
   discriminate against any individual for opposing any practice made
   unlawful by this subchapter.

59. Plaintiff was entitled to an FMLA leave. However, Defendant, in complete

   disregard of Plaintiff's protected rights under the Family Medical Leave Act,

   fired Plaintiff, preventing her from obtaining the benefits of FMLA to take

   care of her daughter suffering from a serious health condition, and then

   continuing her job in her original position or any equivalent position.

60. Defendant willfully and wantonly denied or otherwise interfered with

   Plaintiff substantive rights under FMLA, 29 USC. Sect 2615(a)(1), (a) (2), and


                                Page 12 of 20
    Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 13 of 20 PageID 13




     2615(b) (2) which states in pertinent part: (b) Interference with proceedings

     or inquiries........(2) It shall be unlawful for any person to discharge or in any

     other manner discriminate against any individual because such

     individual—has given, or is about to give, any information in connection

     with any inquiry or proceeding relating to any right provided under this

     subchapter"

  61. As a direct and proximate cause of Defendant's willful, wanton, and

     malicious acts described in part above, Plaintiff has sustained damages for

     the loss of her employment, as well as the security and peace of mind it

     provided her. Plaintiff has sustained mental, nervous, and emotional injury.

     Plaintiff has incurred additional damages, including lost wages, pain and

     suffering, mental anguish, loss of capacity for the enjoyment of life, and

     other damages attendant with the loss of her job. These damages have

     occurred in the past, are occurring at present, and will continue in the future.

  62. Plaintiff has retained the law offices of the undersigned attorney to

     represent her in this action and is obligated to pay reasonable attorneys' fees.




                                 Prayer For Relief

Wherefore, Plaintiff Ariniuska Bravo respectfully requests that this Honorable


                                    Page 13 of 20
        Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 14 of 20 PageID 14




Court will grant judgment:

         A. Finding that Fanatics' actions towards Plaintiff to be violative of the

             Plaintiff's rights under the FMLA;

         B. Awarding Plaintiff Ariniuska Bravo payment of all back wages lost

             benefits, and other economic damages, including front pay, found by the

             Court to be due under FMLA;

         C. Awarding Plaintiff an additional equal amount as liquidated damages

             for Defendant's willful violation of the FMLA;

         D. Granting such other and further relief as is just and proper;

         E. Awarding Plaintiff costs, including a reasonable attorney's fee.

                               Demand for a Jury Trial

Plaintiff Ariniuska Bravo demands trial by jury of all issues triable as of right by

jury.

                                 COUNT II:
              VIOLATION OF FAMILY & MEDICAL LEAVE ACT OF 1993
                RETALIATION FOR EXERCISING FMLA RIGHTS

   63. Plaintiff Ariniuska Bravo re-adopts every factual allegation about the

         Family Medical Leave Act as stated in paragraphs 1-38 above as if set out in

         full herein.




                                      Page 14 of 20
 Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 15 of 20 PageID 15




64. This is an action against corporate Defendant Fanatics for damages and

   injunctive relief for violation of the Family and Medical Leave Act of 1993

   (29 USC § 2601-2654).

65. At all times relevant and material, Defendant Fanatics is an Employer under

   the FMLA, as defined in 29 USC § 2611(4). Defendant was at all-time

   pertinent to this Complaint, engaged in interstate commerce, and employed

   50 or more employees within a 75 miles radius of the facility where Plaintiff

   worked.

66. Plaintiff Ariniuska Bravo is a qualified female member of the protected class

   within the purview of 29 USC Section 2601, The Family & Medical Leave

   Act.

67. Defendant    Fanatics   employed      Plaintiff   Ariniuska   Bravo    from

   approximately September 15, 2015, to April 26, 2021, or more than 5 years

   plus 7 months.

68. Plaintiff was hired as a full-time printing machine operator. At the time of

   her termination, Plaintiff's wage rate was $16.97 an hour.

69. Plaintiff had worked for Fanatics for more than 1250 hours in the 12 months

   preceding her need for medical leave.

70. At all times material, Plaintiff was qualified to perform her job of printing

   machine operator within the legitimate expectations of her Employer.


                                Page 15 of 20
 Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 16 of 20 PageID 16




71. However, on or around December 29, 2020, Plaintiff took two weeks

   vacations and traveled to Cuba with her 14 years old daughter. While in

   Cuba, Plaintiff's daughter contracted COVID-19 and was hospitalized.

72. Plaintiff had to stay at the hospital taking care of her daughter, and she was

   unable to return to work as scheduled on January 11, 2021.

73. On or about January 29, 2021, Plaintiff returned to the United States in a

   humanitarian flight.

74. On or about January 11, 2021, Plaintiff through family members notified her

   Employer timely and initiated her FMLA paperwork. As a result, Plaintiff

   timely submitted her request for a qualified 4 weeks of job-protected unpaid

   leave to take care of her daughter, a qualified family member with a serious

   health condition.

75. Plaintiff engaged in statutorily protected conduct by requesting FMLA

   leave.

76. However, Defendant denied Plaintiff's request for a qualified FMLA leave

   to take care of a qualified family member.

77. Defendant approved Plaintiff's petition partially, from January 11, 2021, to

   January 20, 2021, but denied the remaining days that Plaintiff needed to take

   care of her daughter.




                                 Page 16 of 20
 Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 17 of 20 PageID 17




78. At all times, Plaintiff contacted Fanatics and CIGNA and keep in touch with

   them, trying to get back to work.

79. After Defendant's denial of Plaintiff's request for an FMLA leave, Defendant

   Fanatics and PTA CIGNA unreasonably denied Plaintiff authorization to

   return to work.

80. Nevertheless, on or about April 16, 2021, Defendant terminated Plaintiff,

   falsely alleging that Plaintiff did not contact her Employer timely, and

   consequently, she had abandoned her employment with Fanatics.

81. Plaintiff suffered a materially adverse action of a type that would dissuade

   a reasonable employee from engaging in statutorily protected activity.

   Specifically, Defendant terminated Plaintiff's employment.

82. There is a causal link between Plaintiff's protected activity and the adverse

   action.

83. Plaintiff was wrongfully terminated from her position in retaliation for

   exercising her rights under the Act, thereby adversely affecting Plaintiff.

84. Defendant FANATICS is subjected to the provisions of the Family and

   Medical Leave Act of 1993 (29 USC § 2601-2654). Defendant retaliated

   against Plaintiff violating 29 US CODE § 2615 and 29 CFR § 825.220, which

   states in pertinent part:

    § 825.220 Protection for employees who request leave or otherwise assert
    FMLA rights.
                                Page 17 of 20
 Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 18 of 20 PageID 18




   (a) The FMLA prohibits interference with an employee's rights under the
   law, and with legal proceedings or inquiries relating to an employee's
   rights. More specifically, the law contains the following employee
   protections:

   (1) An employer is prohibited from interfering with, restraining, or
       denying the exercise of (or attempts to exercise) any rights provided by
       the Act.

   (2) An employer is prohibited from discharging or in any other way
       discriminating against any person (whether or not an employee) for
       opposing or complaining about any unlawful practice under the Act.

85. Plaintiff was entitled to FMLA leave. However, Defendant in complete

  disregard of Plaintiff's protected rights under the Family Medical Leave Act,

  acting in bad faith, fired Plaintiff, preventing her from obtaining the benefits

  of FMLA leave of absence to take care of a qualified family member, and

  then continuing her job in her original position or any equivalent position.

86. Defendant willfully and wantonly denied or otherwise interfered and

  retaliated against Plaintiff for her attempts to exercise substantive rights

  under the Family Medical Leave Act.

87. As a direct and proximate cause of Defendant's willful, wanton, and

  malicious acts described in part above, Plaintiff has sustained damages for

  the loss of her employment, as well as the security and peace of mind it

  provided her. Plaintiff has incurred additional damages, including lost

  wages, pain and suffering, mental anguish, and other damages connected


                                Page 18 of 20
    Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 19 of 20 PageID 19




      with the loss of her job.

   88. Plaintiff has retained the law offices of the undersigned attorney to

      represent her in this action and is obligated to pay reasonable attorneys' fees.

                                  Prayer For Relief

Wherefore, Plaintiff Ariniuska Bravo respectfully requests that this Honorable

Court will grant judgment:

      A. Finding that Fanatics' actions toward Plaintiff to be violative of the

         Plaintiff's rights under the FMLA.

      B. Awarding Plaintiff Ariniuska Bravo payment of all back wages, lost

         benefits, and other economic damages, including front pay, found by the

         Court to be due under FMLA;

      C. Awarding Plaintiff an additional equal amount as liquidated damages

         for Defendant's willful violation of the FMLA;

      D. Granting such other and further relief as is just and proper;

      E. Awarding Plaintiff costs, including a reasonable attorney's fee.




                                   Jury Demand




                                    Page 19 of 20
     Case 8:21-cv-01827 Document 1 Filed 07/29/21 Page 20 of 20 PageID 20




      Plaintiff Ariniuska Bravo demands trial by a jury of all issues triable as of

right by jury.

DATED: July 29, 2021

                                            Respectfully submitted,

                                             By: _/s/ Zandro E. Palma____
                                            ZANDRO E. PALMA, PA.
                                            Florida Bar No.: 0024031
                                            9100 S. Dadeland Blvd.
                                            Suite 1500
                                            Miami, FL 33156
                                            Telephone: (305) 446-1500
                                            Facsimile: (305) 446-1502
                                            zep@thepalmalawgroup.com
                                            Attorney for Plaintiff




                                   Page 20 of 20
